Mr. Justice Phillips delivered the opinion of the court: This is for claim for refund of inheritance tax erroneously paid to the State of Illinois. William R. Emery died March 13,1919, leaving a last will and testament with codicil thereto, which were admitted to probate in Cook County, Illinois. The petitioner is the widow of said deceased. In an order duly entered of record by the county judge September 19, 1919, fixing amount of inheritance tax to be paid at $1304.20, being the amount less 5% discount allowed by statute, July 21, 1920, the estate was declared closed and executrix discharged. On account of the happenings of certain contingencies expressed in the will, a copy of which is filed as evidence in the case, under Section 25 of Revenue act, the claimant became entitled to a re-assessment of the inheritance taxes. Thereupon June 17,1924, the claimant filed her petition in said ■ county court of Cook County, praying for a re-assessment in accordance with the statute in such case made and provided; and ah order was made re-assessing said inheritance tax at $1235.64 less the 5% discount allowed by statute, which equaled $1173.86. The amount of tax actually paid therefore was $1304.20. It is therefore clear that the claimant is entitled to a refund of $130.34, with interest thereon from September 19,1919, at 3% per annum. The claimant is accordingly awarded the sum of $130.34 with 3% thereon per annum from September 19/1919.